     CASE 0:18-cv-02734-DSD-BRT Document 19 Filed 01/07/19 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                      Civil No. 18-2734 (DSD/BRT)

RH Sealcoating & Asphalt
Maintenance, Inc.,

                 Plaintiff,

v.                                                       ORDER

Machinery Tradeoff, LLC.,

                 Defendant.



     William J. Toulouse, Esq. and Quarnstrom & Doering, P.A., 109
     South 4th Street, Marshall, MN 56258, counsel for plaintiff.

     Barry R. Gronke, Jr., Esq. and Stoneberg, Giles & Stroup,
     300 South O’Connell Street, Marshall, MN 56258, counsel for
     defendant.


     This matter is before the court upon the motion to dismiss by

defendant Machinery Tradeoff, LLC (MTO) for lack of jurisdiction

and improper venue or, alternatively, for transfer to the Southern

District of Texas.      Based on a review of the file, record, and

proceedings herein, and for the following reasons, the court grants

the motion to dismiss.



                               BACKGROUND

     This contract and warranty dispute arises out of plaintiff RH

Sealcoating & Asphalt Maintenance, Inc.’s purchase of a chip

spreader1 from MTO.       RH Sealcoating, located in Lyon County,

     1
       A chip spreader is a machine used to lay surface treatments
for roads. Hook Aff. ¶ 11.
    CASE 0:18-cv-02734-DSD-BRT Document 19 Filed 01/07/19 Page 2 of 7



Minnesota, repairs, constructs, and maintains roads, streets,

roofs, and other surfaces.          Compl. ¶¶ 2-3.      MTO, located in

Southern   Texas,   sells   used    construction    machinery   and   heavy

equipment.    Lerma Decl. ¶ 3.     Magdiel Lerner, a Texas resident, is

the sole member of MTO.     Id. ¶¶ 1, 6, 8.   MTO is not registered to

do business in Minnesota, has no offices or employees in Minnesota,

does not pay Minnesota taxes, and does not own or lease real

property in Minnesota.       Id. ¶¶ 5-8.      MTO advertises in local

newspapers and periodicals, local radio stations, and its website.

Id. ¶ 4.     MTO also lists inventory on machinerytrader.com, which

advertises equipment and machinery for dealers across the country.

Hook Aff. ¶ 10.

     On April 4, 2018, Roger Hook, CEO of RH Sealcoating, called

MTO in Texas to inquire about the chip spreader advertised on

machinerytrader.com.    Id. ¶¶ 10, 12.     Lerner sent Hook an estimate

by email for the chip spreader the same day.         Id. ¶ 13; id. Ex. 2.

Lerner then called Hook “at least twenty (20) times” to encourage

him to purchase the chip spreader.        Id. ¶ 14.     On May 7, Lerner

emailed Hook an invoice for the chip spreader with instructions for

wiring payment.      Id. ¶ 15; id. Ex. 3.          Lerner contacted Hook

several more times thereafter to see if Hook was going to purchase

the chip spreader.    Id. ¶ 16.     On July 12, Hook agreed to purchase

the chip spreader and wired $65,000 to MTO in Texas from RH




                                     2
     CASE 0:18-cv-02734-DSD-BRT Document 19 Filed 01/07/19 Page 3 of 7



Sealcoating’s bank in Minnesota.2            Id. ¶ 17; id. Ex. 4.      After the

sale, Lerner sent Hook several MTO business cards to give to others

who may be interested in his services.            Id. ¶ 18.      RH Sealcoating

received the chip spreader in late July and soon discovered that

the equipment did not work as promised.                Id. ¶¶ 21, 22.       MTO

declined to fix the problem and this suit followed.               Id. ¶ 22.

     On August 28, 2018, RH Sealcoating filed suit against MTO in

Lyon County, Minnesota, alleging breach of contract and breach of

warranty.    MTO timely removed and now moves to dismiss for lack of

personal jurisdiction or to transfer to the Southern District of

Texas based on improper venue.



                                   DISCUSSION

I.   Standard of Review

     To     survive   a   motion    to   dismiss    for   lack    of   personal

jurisdiction, a plaintiff must establish a prima facie case that

the forum state has personal jurisdiction over the defendant.

Stevens v. Redwing, 146 F.3d 538, 543 (8th Cir. 1998).                   In the

absence of an evidentiary hearing, a court “must look at the facts

in the light most favorable to the nonmoving party and resolve all

factual conflicts in favor of that party.”            Dakota Indus., Inc. v.

Dakota Sportswear, Inc., 946 F.2d 1384, 1387 (8th Cir. 1991).                 A



     2
        RH Sealcoating paid the remaining balance of $5,362.50
“separately.” Id. ¶ 17.

                                         3
       CASE 0:18-cv-02734-DSD-BRT Document 19 Filed 01/07/19 Page 4 of 7



federal court may assume jurisdiction over a nonresident defendant

“only to the extent permitted by the long-arm statute of the forum

state and by the Due Process Clause.”          Romak USA, Inc. v. Rich, 384

F.3d 979, 984 (8th Cir. 2004) (citation and internal quotation

marks omitted).        Because the Minnesota long-arm statute “confers

jurisdiction to the fullest extent permitted by the Due Process

Clause,” the court need only consider due process requirements.

See Coen v. Coen, 509 F.3d 900, 905 (8th Cir. 2007).

       To satisfy due process, a defendant must have “sufficient

minimum contacts” with the forum state such that maintaining the

suit    “does   not    offend   traditional    notions      of   fair   play   and

substantial justice.”        Romak, 384 F.3d at 984 (citation omitted).

“Sufficient     contacts     exist   when    [a]    defendant’s    conduct     and

connection      with   the   forum   state    are    such   that   [it]   should

reasonably anticipate being haled into court there....”                 Coen, 509

F.3d at 905 (citation and internal quotation marks omitted).

       A forum state has specific jurisdiction when the cause of

action “arise[s] out of” or “relate[s] to” a defendant’s activities

within that state.       Burger King Corp. v. Rudzewicz, 471 U.S. 462,

472 (1985) (citation and internal quotation marks omitted).                    “In

order for a court to exercise specific jurisdiction over a claim,

there must be an ‘affiliation between the forum and the underlying

controversy, principally, [an] activity or an occurrence that takes

place in the forum State.’”          Bristol-Myers Squibb Co. v. Superior


                                        4
      CASE 0:18-cv-02734-DSD-BRT Document 19 Filed 01/07/19 Page 5 of 7



Court    of   Cal.,   137   S.   Ct.   1773,   1781   (2017)   (alteration   in

original) (quoting Goodyear Dunlop Tires Operations, S.A. v. Brown,

564 U.S. 915, 919 (2011)).

II.     Specific Jurisdiction

        RH Sealcoating argues that has specific jurisdiction over MTO

based on the following contacts:               (1) MTO contracted with a

Minnesota company; (2) MTO called and emailed RH Sealcoating many

times to negotiate the contract and effectuate the sale; (3) MTO

sent the chip spreader to Minnesota; and (4) RH Sealcoating wired

money from Minnesota to Texas to pay for the chip spreader.             Those

contacts are insufficient to establish that MTO is subject to

specific jurisdiction in Minnesota.

        First, the fact that RH Sealcoating entered into a single

contract for a product is not enough to confer jurisdiction over

MTO in Minnesota. Jacobs Trading, LLC v. Ningbo Hicon Int’l Indus.

Co., 872 F. Supp. 2d 838, 843 (D. Minn. 2012).

        Second, RH Sealcoating initiated the parties’ relationship.

See Datalink Corp. v. Perkins Eastman Architects, P.C., 33 F. Supp.

3d 1068, 1073 (D. Minn. 2014) (quoting Coen v. Coen, No. 05–596,

2006 WL 2727219, at *20 (D. Minn. Sept. 22, 2006)) (“[W]hether or

not the nonresidential defendant is the aggressor in a transaction

is important in assessing” purposeful availment).               The fact that

MTO later pursued the sale by calling and emailing RH Sealcoating

does not make MTO the “aggressor” for purposes of jurisdiction.


                                        5
    CASE 0:18-cv-02734-DSD-BRT Document 19 Filed 01/07/19 Page 6 of 7



Indeed, had RH Sealcoating not inquired about the equipment, it is

unlikely MTO would have ever        contacted RH Sealcoating.

     Third,    the   parties’       communications       occurred     only   via

telephone, email, and letter.              See Digi–Tel Holdings, Inc. v.

Proteq Telecomm. (PTE), Ltd., 89 F.3d 519, 523 (8th Cir. 1996)

(“Although letters and faxes may be used to support the exercise of

personal    jurisdiction,    they    do     not   by    themselves    establish

jurisdiction.”); see also Lucachick v. NDS Americas, Inc., 169 F.

Supp. 2d 1103, 1107 (D. Minn. 2001) (explaining that negotiations

conducted     over   the    telephone       are   not     enough     to   confer

jurisdiction); KG Funding, Inc. v. Partridge, No. 12-2155, 2012 WL

5904439, at *2 (D. Minn. Nov. 26, 2012) (“[T]he receivers’ location

alone should not determine specific jurisdiction .... [defendant]

purposefully communicated with a resident who lived in Minnesota,

but there is no evidence that [he] purposefully availed himself of

the Minnesota legal forum.”).

     Fourth, the fact that MTO sent the equipment to Minnesota is

simply part of the contract with RH Sealcoating, and does not

itself establish necessary contacts with the state.                 See Scullin

Steel Co. v. Nat’l Ry. Utilization Corp., 676 F.2d 309, 314 (8th

Cir. 1982) (“[T]he provision for delivery within the forum state

[is a] secondary or ancillary factor[] and cannot alone provide the

‘minimum contacts’ required by due process.”).              RH Sealcoating’s

wire transfer from Minnesota to Texas was likewise part of the


                                       6
    CASE 0:18-cv-02734-DSD-BRT Document 19 Filed 01/07/19 Page 7 of 7



contract between the parties and does not create an additional

contact sufficient to establish jurisdiction.3

     MTO’s contacts with Minnesota, even when viewed collectively,

are insufficient to establish that MTO purposely availed itself of

Minnesota as a legal forum.    As a result, the court must grant the

motion to dismiss.4      The court will grant the motion without

prejudice, however, to allow RH Sealcoating to re-file the matter

in a proper forum.



                              CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.   The motion to dismiss [ECF No. 10] is granted; and

     2.   The case is dismissed without prejudice.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 7, 2019


                                       s/David S. Doty
                                       David S. Doty, Judge
                                       United States District Court




     3
        MTO’s decision to send business cards to RH Sealcoating
also does not establish specific jurisdiction because MTO’s
interest in generating additional sales in Minnesota does not bear
on the transaction at issue.
     4
       Because the court has determined that it lacks jurisdiction
over MTO, it will not consider the venue arguments raised.

                                   7
